Title: To Thomas Jefferson from Albert Gallatin, 11 May 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            New York 11th May 1804
          
          I enclose a letter from Mr Trist which does not give a very flattering account of our official prospects in New Orleans. I think we must take our officers from the many candidates who migrate there. Mr Nicholas may be one of them. The Rhode Island delegation very strenuously recommended a person, not Russel, whose name I have forgotten, but whom you may find in your file. 
          Affectionately & respectfully Your obedt. Servt.
          
            Albert Gallatin
          
        